Citation Nr: 0109774	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  98-00 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of shell 
fragment wounds of the right foot.

3.  Entitlement to service connection for residuals of shell 
fragment wounds of the face and buttocks.

4.  Entitlement to service connection for peripheral 
neuropathy, including claimed as secondary to herbicide 
exposure.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder, claimed as a residual of a combat related injury.

6.  Entitlement to service connection for other psychiatric 
disability, including chronic mental dysfunction impairment.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
October 1969, including service in the Republic of Vietnam in 
1968 and 1969.

This appeal arises from October 1997 and December 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefits 
sought on appeal.

The veteran has claimed entitlement to service connection for 
multiple disorders, as noted above.  His claim was 
transferred to the Board of Veterans' Appeals (BVA or Board) 
by the RO in July 1999, and a hearing before the Board was 
held in December 1999.  Subsequent to the hearing, the Board 
reviewed questions that had been raised by the RO as to the 
authenticity of certain documents submitted in support of the 
veteran's claim.  As a result of this review, the claims file 
with the documents in question were submitted to the VA 
Inspector General (IG) and were examined by the Director of 
the Forensic Laboratory of the IG's Office of Investigation.  
The report of that investigation was provided to the veteran 
in December 2000, and he was notified that the Board intended 
to rely on evidence contained in the report in rendering a 
decision.  The veteran's right to have the RO consider the 
report under 38 C.F.R. § 1304(c) was also explained.  The 
Board received the veteran's comments with respect to the IG 
report in January 2001, along with his indication that he 
would waive RO consideration of the new evidence.  


REMAND

In November 2000, the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "VCAA") became 
law, and substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims 
which were finally denied during the period from July 14, 
1999 to November 9, 2000).  Changes with particular relevance 
to this appeal include the elimination of any requirement to 
submit a "well-grounded" claim, establishment of a broader 
VA obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.  

Where the law or regulations governing a claim change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this 
instance, the Board concludes that the VCAA is more favorable 
to the veteran than preexisting law and must therefore govern 
his appeal.

In this appeal, most of the veteran's claims for service 
connection will depend on establishing whether or not he was 
involved in combat with the enemy during his service in 
Vietnam.  Combat-related trauma, according to the veteran, 
resulted in the tissue damage and/or scarring to his right 
foot, face and back, and also caused a back injury from which 
a residual impairment is claimed.  In addition, combat-
related events constitute most of the stressors asserted by 
the veteran which have resulted in diagnoses of PTSD.  

A key element of determining whether or not the veteran's 
reports of combat participation are plausible is establishing 
his units of assignment at different times throughout his 
tour in Vietnam.  The veteran's Enlisted Qualification Record 
(DA Form 20) indicates that his assignments during his tour 
in Vietnam were as follows: 

UNIT
MOS
DATE ASSIGNED
120th 
Transportation 
Company
Light truck driver 
(64A10)
9 January 1968
543d Transportation 
Company (Light 
Truck)
Light truck driver 
(64A10)
10 January 1968
A Company, 1st 
Supply & Transport 
(S&T) Battalion, 
1st Infantry 
Division
Medium truck driver 
(64B20)
4 January 1969
Reassigned within A 
Company, 1st S&T 
Battalion
Light truck driver 
(64A10)
25 February 1969
Reassigned within A 
Company, 1st S&T 
Battalion
Heavy truck driver 
(64B20
12 September 1969
Casual status 
enroute continental 
United States 
(CONUS)
None shown
23 October 1969

However, the veteran claims to have been assigned on both 
permanent and temporary duty bases to a number of additional 
units, and to have performed duties essentially as an 
infantryman.  These claimed assignments include: 

UNIT CLAIMED
MOS CLAIMED
APPROXIMATE 
DATE ASSIGNED
543d Transportation 
Company, 48th GP 
"Rifle Security" 
unit
N/A
10 January 1968


UNIT CLAIMED
MOS CLAIMED
APPROXIMATE 
DATE ASSIGNED
Company A, 3d 
Battalion, 7th 
Infantry Regiment, 
199th Infantry 
Brigade
"Rifleman" 
(Temporary 11B10)

1 February 1968
Home leave (due to 
extension in RVN) 
N/A
November-December 
1968
Company A, 1st S&T 
Battalion "Jump 
Team" Reaction 
Force
11B10
30 December 1968
Company A, 2d 
Battalion, 28th 
Infantry Regiment, 
1st Infantry 
Division
11B10
31 January 1969
Company A, 1st S&T 
Battalion "Jump 
Team" Reaction 
Force
N/A
3rd to 4th week of 
April 1969

Company A, 1st 
Battalion, 16th 
Infantry Regiment 
(Mechanized), 1st 
Infantry Division
11B10

23-24 May 1969 
(approximate dates)
12th Evacuation 
Hospital, Cu Chi
Treatment
6 September 1969
3rd Army Field 
Hospital, Saigon
Treatment
September 1969
93rd Evacuation 
Hospital, Long Binh
Treatment
September 1969
Headquarters & 
Headquarters 
Company, 1st S & T 
Battalion, 1st 
Infantry Division
N/A
mid-October 1969

Additionally, the veteran claims that he sustained a wound of 
the face in mid-May 1968 and he reports being treated for a 
right foot wound at the 12th and 93rd Evacuation Hospitals 
and 3rd Army Hospital in September 1969, and to have received 
the Purple Heart medal as a result of that wound.  He also 
reports having been assigned a "temporary" MOS of 11B10 
(rifleman), and to have received the Combat Infantryman Badge 
(CIB) on 14 March 1968.  The documents submitted on behalf of 
the veteran to support his claims of assignment to those 
units are among those whose authenticity has been questioned 
and which were submitted to the VA IG for review.  Without 
assessing the results of that review or the credibility of 
those documents, the Board must nevertheless observe that no 
attempt has been made thus far to obtain Morning Reports from 
relevant periods for the units shown on the veteran's DA Form 
20, or for the units to which the veteran has claimed he was 
assigned.

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  This requirement has been satisfied 
by the RO's Statement of the Case (SOC) and numerous 
Supplemental SOCs that have been provided to the veteran.  
The veteran has responded to these communications with 
substantial submissions of new evidence and argument.

The VCAA's new provisions also include a requirement that if 
VA is unable to obtain information, it must notify the 
claimant of which records have not been secured, explain the 
efforts made to obtain those records and describe any further 
action which VA will take.  If the records sought are Federal 
department or agency records, VA must continue its efforts 
unless it is reasonably certain that such records do not 
exist or that further effort to obtain them would be futile.  
Under the new law, Federal agencies must make any relevant 
records available to VA without charge.  See VCAA, Pub. L. 
No. 106-475, sec. 5 (to be codified at 38 U.S.C. § 5106).  
After reviewing the discrepancies between the veteran's 
claims of unit assignments and the record of unit assignments 
contained in the veteran's DA Form 20, the Board concludes 
that the VCAA requires VA to attempt to obtain U.S. Army 
"Morning Reports" for the units involved.  Since the dates 
of the veteran's claimed transfers are reasonably well 
established, a review of Morning Reports for periods ranging 
from one week prior to one week after the reported transfer 
dates should establish whether the veteran was detached from 
or attached to a particular unit during that period, and the 
reason (e.g., permanent change of station, temporary duty, 
duty for treatment, etc.) for his reassignment.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  This obligation was 
satisfied with respect to the veteran's claims for shell 
fragment wound residuals by a VA examination performed in 
February 1997, and by a July 1998 VA examination with respect 
to his claim for peripheral neuropathy.  However, the VA 
psychiatric examination which was performed in February 1997 
is presently inadequate because its review of the veteran's 
claimed PTSD did not include consideration of only verified 
stressors, did not identify the nature and extent of all the 
veteran's existing psychiatric disorders, and did not assess 
the probable etiology of those conditions.  Accordingly, the 
Board is of the opinion that an additional psychiatric 
examination is necessary.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the National 
Personnel Record Center (NPRC), Military 
Personnel Records (MPR), 9700 Page Avenue, 
St. Louis, MO 63132-5100, and request 
Morning Reports from the following units 
for the dates indicated.  If partial or 
fragmentary Morning Reports were prepared 
at the company or detachment level for the 
units indicated, those reports should also 
be obtained:

UNIT
DATE(S)
120th Transportation 
Co.
6-13 January 
1968
543d Transportation 
Co. (including 48th 
GP)
7-14 January 
1968
3d Bn, 7th Inf. Rgmt, 
199th Inf. Bde. 
(including Co. A)
26 January - 4 
February 1968
1st Supply & Transport 
(S&T) Bn, 1st Inf. 
Div. (including Co. A 
and "Jump Team" 
reaction force)
26 December - 7 
January 1969
2d Bn, 28th Inf. Rgmt, 
1st Inf. Div. 
(including Co. A)
26 January - 3 
February 1969
1st S&T Bn, 1st Inf. 
Div. (including A Co.)
22 February - 1 
March 1969
1st S&T Bn, 1st Inf. 
Div. (including "Jump 
Team" reaction force)
15-30 April 1969
1st S&T Bn, 1st Inf. 
Div. (including A Co.)
7-22 May 1969
1st Bn, 16th Inf. Rgmt 
(Mech), 1st Inf. Div. 
(including Co. A)
19-31 May 1969
1st Bn, 16th Inf. Rgmt 
(Mech), 1st Inf. Div. 
(including Co. A)
4-8 September 
1969
12th Evacuation 
Hospital, Cu Chi, RVN 
(patient admissions & 
discharges)
4-8 September 
1969


UNIT
DATE(S)
3d Army Field 
Hospital, Saigon, RVN 
(patient admissions & 
discharges)
5-9 September 
1969
93d Evacuation 
Hospital, Long Binh, 
RVN (patient 
admissions & 
discharges)
6-15 September 
1969
1st S&T Bn, 1st Inf. 
Div. (including A Co.)
9-15 September 
1969
1st S&T Bn, 1st Inf. 
Div. (including A Co.)
10-24 October 
1969

The RO should also request NARA's 
assistance in identifying the location of 
the Federal repository where the U.S. Army 
unit copies of Special Orders or other 
memoranda authorizing TAD assignment of 
personnel, award of the Combat Infantryman 
Badge, and award of the Purple Heart medal 
can be obtained.  Thereafter, the RO 
should attempt to obtain unit copies of 
the following documents alleged by the 
veteran to have been issued:  

DOCUMENT
DATE
3d Bn, 7th Inf. Rgmt, 
199th Light Inf. Bde 
"Temporary 
Assignment 
Duty/Special Duty 
Orders" assigning 
veteran to A Co. 3d 
Bn., 7th Inf. Rgmt, 
199th Light Inf. Bde
undated, but 
effective date 
shown as 1 
February 1968


DOCUMENT
DATE
HHC 3d Bn, 7th Inf. 
Rgmt, 199th Light 
Inf. Bde memorandum 
or SO Extract 
awarding veteran CIB, 
showing permanent MOS 
64A10 and temporary 
MOS 11B10
14 March 1968
HQ 1st Inf. Div. SO 
Extract (un-
numbered), assigning 
veteran to Co. A, 2d 
Bn., 28th Inf. Rgmt 
in "DMOS" 11B10
31 January 1969
CO 1st Bn, 16th Inf. 
Rgmt (Mech), 1st Inf. 
Div. memorandum to 
HHC, 3d Bde, 1st Inf. 
Div. awarding veteran 
the Purple Heart 
medal for wounds 
sustained 6 September 
1969
14 September 
1969

Finally, the RO should contact NPRC (MPR) 
and attempt to obtain clinical (inpatient) 
records which may have been created for 
the veteran at the hospitals where he 
reports having been treated for a shell 
fragment wound of the right lower 
extremity.  NPRC (MPR) should be provided 
with the veteran's social security number 
and service number, and should be asked to 
search for and provide copies of any 
clinical records created by the U.S. 
Army's 12th Evacuation Hospital, Cu Chi, 
RVN; 3rd Army Field Hospital, Saigon, RVN; 
or 93rd Evacuation Hospital, Long Binh, 
RVN during the month of September 1969.  
The clinical records are distinct and 
separate from the records of treatment 
associated with a veteran's personal 
service medical record.

Any additional development recommended by 
the NPRC or NARA, or deemed appropriate by 
the RO, should also be undertaken.  All 
records received should be associated with 
the claims file.

3.  Following the receipt and review of 
the materials described above, taken in 
conjunction with any other credible 
evidence contained in the claims file, the 
RO should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record.  
If no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
file.  If the evidence establishes that 
the veteran engaged in combat and a 
claimed PTSD stressor is related to that 
combat, the veteran's testimony alone may 
establish the stressor's occurrence, 
absent clear and convincing evidence to 
the contrary.  Specific findings should be 
made as to whether or not the veteran was 
"engaged in combat with the enemy" as 
contemplated under 38 U.S.C. § 1154(b) and 
38 C.F.R. § 3.304(d), and as to his claim 
to have been assigned to units not shown 
on his DA Form 20.  Reasons and bases for 
these findings should be provided.

4.  Thereafter, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature and etiology of all 
psychiatric disorders that are present.  
The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  See 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should 
carefully review the veteran's in-service 
medical history and all pertinent records 
associated with the claims file.  The 
examiner should identify all psychiatric 
disorder believed to be present, and 
should indicate whether any of these 
disorders are etiologically related in 
any way to the veteran's active service.  

Regarding the claim for PTSD 
specifically, the RO must provide the 
examiner the summary of any verified 
stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The examiner should attempt 
to distinguish and/or reconcile the 
symptomatology associated with the 
veteran's PTSD, with that manifested as a 
result of any other psychiatric disorder.  
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



